Case 6:19-cv-00060-SEH Document 3 Filed 10/16/19 Page 1 of 1

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

 

 

Case: Court: County: Job:

6:19-cy- United States District Court For The District Of Lewis and Clark, MT 3859679
O0060-SEH Montana Helena Division

Plaintiff / Petitioner: Defendant / Respondent:

Nicole Phillips Unum Life insurance Company Of America; and John Does 1-10
Received by: For:

We Get’em Served Doubek, Pyfer & Storrar

To be served upon:

Severin M.Beliveau, Registered Agent

 

|, Sonia Koenig, being duly swom, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Severin M.Beliveau, Registered Agent, Company: 45 Memorial Circle, Augusta, ME 04330

Manner of Service: Registered Agent, Oct 9, 2019, 11:53 am EDT
Documents: Summons and Complaint And Demand For Jury Trial (Received Sep 26, 2019 at 4:30pm EDT}
Additional Comments:

1) Successful Attempt: Oct 9, 2019, 11:53 am EDT at Company: 45 Memorial Circle, Augusta, ME 04330 received by Severin M.Beliveau,
Registered Agent, Age: 81; Ethnicity: Caucasian; Gender: Male; Weight: 160; Height: 5°11"; Hair: Brown; Eyes: Brown; Other Severin M.
Beliveau drove into the parking lot of Preti Flaherty at 45 Memorial Circle, Augusta, ME 04330 where he works as an attorney, He was
driving a black Audi with Maine license plate #86. He was wearing a tan suite with a rec tie. | approached Mr. Beliveau in the parking lot on
his way into his office. | served him with the Summons and Complaint And Demand For Jury Trial as the Registered Agent for Unum
Insurance Company Of America on October 9, 2019 at 11:53 AM. ;

Subscribed, and sworn to before me by the affiant who is
Lew personalig/known to me.
Danie Josip lid
7 T ”

 

 

 

 

 

Sal K Dat C
onia Koeni ate
5 Notary Public nee ~
we ml. (O-LLAS O@0Z ‘ET AUNT Sasidxy WOIssIWWO7 AI
ox Date ConTHifdted EAB RMS '9114Nd AeION
Searsport, ME 04974 sepolddy ‘WH uOsHY

(207) 358-0411

i
st

 
